UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2010 NewCardio, Inc. (Exact name of Company as specified in its charter) Delaware 333-149166 20-1826789 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification) 2350 Mission College Boulevard, Suite 1175, Santa Clara CA 95054 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (408) 516-5000 N/A (Former name or former address, if changed since last report) |_|Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) 1 Item 1.01Entry Into a Material Definitive Agreement. Item 8.01Other Events. On August 5, 2010, NewCardio, Inc. (the “Company”) announced that it entered into a Master Services Agreement (“MSA”) for the purpose of licensing its QTinno technology for use in connection with cardiac safety drug studies.The first study, of what is anticipated to be multiple Phase 1 studies, is for the U.S. subsidiary of a large global pharmaceutical company who specifically identified QTinno for this study. Total revenue from the study, which includes the license and related professional services, will be approximately $225,000-$275,000, with most of the revenue expected to be recognized during the current quarter ending September 30, 2010. A copy of the form of MSA is filed herewith as Exhibit 10.35 to this Form 8-K. A copy of the Press Release announcing the study is filed herewith as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits Set forth below is a list of exhibits to this Current Report on Form 8-K: ExhibitNo.: Description: Form of Master Services Agreement. Press Release. 2 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NewCardio, Inc. Date:August 5, 2010 By: /s/Richard D. Brounstein Richard D. Brounstein Chief Financial Officer 3
